Exhibit 10.56

CONTRACT OF LEASE

KNOW ALL MEN BY THESE PRESENTS:

This CONTRACT OF LEASE (the “Contract”), made and entered into on January 7,
2010 at Manila, Philippines, by and between:

ROBINSONS LAND CORPORATION, a corporation duly organized and existing under and
by virtue of the laws of the Republic of the Philippines, with office address at
the 25th Floor, Robinsons-Equitable Tower, ADB Avenue corner Poveda Street,
Ortigas Center, Pasig City, represented herein by its Vice President and
Treasurer, TERESITA H. VASAY and its General Manager for Office Buildings
Division, HENRY L. YAP, duly authorized for the purpose and hereinafter referred
to as the ‘LESSOR’

-and-

US AUTOPARTS NETWORK (PHILIPPINES) CORPORATION, a domestic corporation duly
organized and existing under and by virtue of the laws of the Republic of the
Philippines, with office address at the 5th floor, JAKA Building, 6780 Ayala
Avenue, Makati City represented herein by its Director, SHANE EVANGELIST, duly
authorized for the purpose and hereinafter referred to as the “LESSEE”.

WITNESSETH – THAT:

WHEREAS, the LESSOR is the owner of office units at the Robinsons Cybergate
Plaza (the “Project”), described in Section I of this Contract (the “Leased
Premises”);

WHEREAS, the LESSEE has offered to lease the Leased Premises inclusive of any
and all appurtenant interests thereto;

NOW, THEREFORE, for and in consideration of the foregoing premises and the terms
and conditions herein stipulated and restrictions hereinafter contained and set
forth in the General Terms and Conditions attached as Annex “A” and the
Amendments to the General Terms and Conditions attached herein as Annex “B”, and
such other agreement as may be necessary, all of which are made as integral
parts hereof, the LESSOR hereby leases and delivers unto the LESSEE in good and
tenantable condition the premises described hereunder, under the following terms
and conditions:

BASIC LEASE PROVISIONS

The Basic Provisions of this lease are as follows:

 

I.         DESCRIPTION OF PROPERTY

Project

   :      Robinsons Cybergate Plaza

Location

   :      EDSA, Mandaluyong City

Floor(s)

   :      9th floor

Gross Area

   :      3,685.29 square meters

Hand-over condition

   :      The LESSOR shall deliver to the LESSEE on the Hand-over Date the
Leased Premises with standard lighting fixtures, air-conditioning units and
piping, and electrical wiring, excluding switches. Acoustic

 

Page 1 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

        ceiling boards are included in the deliverables, but LESSEE shall have
the option not to have these installed. However, cost of removal of installed
ceiling t-runners, if warranted by the LESSEE, shall be for account of the
LESSEE and shall be subject to reinstatement at the end of the lease in
accordance to LESSOR’s specifications and conditions. The flooring shall be bare
cement finish and without any floor covering.         All improvements and
partitioning on the leased premises shall be for the account of the LESSEE.   
     The LESSEE shall have the right to commence its actual fit-out/construction
work in the Leased Premises on the Hand-over Date, provided the plans have
already been approved by the LESSOR and the appropriate agencies and permits
instrumentalities. LESSEE shall also have the right to operate its business on
the Leased Premises once the fit-out work is completed and the LESSEE has
secured the necessary permit for such operation.

II.       LEASE TERM

Number of Years   

:

    

Sixty-three (63) months (inclusive of the fit-out period), renewable for a sixty
(60)-month term upon the mutual agreement of both parties and subject to prior
written notice of intent from the LESSEE five (5) months and a signed renewal
contract two (2) months before the termination date of the original lease term.

 

The Lease shall commence only upon LESSEE receiving PEZA approval for its
application for registration or sixty (60) days from LESSEE’s execution of the
Lease whichever is earlier.

Hand-over Date   

:

     Upon receipt of PEZA approval, or at LESSEE’s election which, in any event,
shall not be prior to January 15, 2010 nor later than March 1, 2010.
Contract Commencement Date   

:

     The Lease shall commence on the Hand-over Date
Rental Payment Commencement Date   

:

     Four (4) months after Hand-over Date Termination Date   

:

     Sixty-three (63) months after Hand-over Date

It is understood herein that the LESSEE shall be liable for all obligations of a
lessee as embodied in this Contract and Annexes “A” and “B” even during the
fit-out period.

LESSEE shall have the right to terminate the lease at any time after thirty-nine
(39) months, upon receipt of ninety (90) days’ prior written notice. Should
LESSEE terminate during months forty (40) through fifty-one (51), LESSEE shall
pay a Termination Privilege fee equivalent to four (4) months’ rent. Should
LESSEE terminate during months fifty-two (52) through the end of the Lease,
LESSEE shall pay a Termination Privilege fee equivalent to three (3) months’
rent. Should LESSEE terminate the lease prior to or on the thirty-ninth month,
LESSEE shall pay all monthly rent payable through the thirty-ninth month plus a
termination privilege fee equivalent to four (4) months’ rent.

 

Page 2 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

Escalation Rate    :      5% per annum, beginning on the third year of the lease
term. In case of renewal, this escalation rate shall also apply to the renewal
rent, beginning on the third year of the renewal term.

 

III. RENT PER MONTH

A rental rate of (Peso)300.00 per square meter per month based on the gross area
shall be paid by the LESSEE for the first two (2) years of the lease.
Thereafter, this shall be escalated by 5% annually.

The LESSEE shall have three (3) months rent-free fit-out period beginning on the
Hand-over Date. After the fit-out period, the LESSEE shall have one
(1) rent-free month each year for the initial five-year lease term, as detailed
in the rental schedule below.

The following rental schedule shall apply during the initial five-year lease
term:

 

Year

  

Period

   Monthly Rent    Esc.
Rate     

From

  

To

   Per sq.m.    Discount     Total        —    Month 1    Month 3      
Fit-out period         —      1    Month 4    (Peso) 300.00    100 %     
Rent-free    —      1*    Month 5    Month 7    (Peso) 300.00    0 %    (Peso)
1,105,587.00    —      1    Month 8    Month 15    (Peso) 300.00    0 %   
(Peso) 1,105,587.00    2    Month 16    (Peso) 300.00    100 %      Rent-free   
—      2    Month 17    Month 27    (Peso) 300.00    0 %    (Peso) 1,105,587.00
   3    Month 28    (Peso) 315.00    100 %      Rent-free    5 %  3    Month 29
   Month 39    (Peso) 315.00    0 %    (Peso) 1,160,866.35    4    Month 40   
(Peso) 330.75    100 %      Rent-free    5 %  4    Month 41    Month 51   
(Peso) 330.75    0 %    (Peso) 1,218,909.67    5    Month 52    (Peso) 347.29   
100 %      Rent-free    5 %  5    Month 53    Month 63    (Peso) 347.29    0 % 
  (Peso) 1,279,864.36   

 

* Application of Advance Rent

The rent above-stated is subject to the appropriate withholding taxes as
required by the relevant laws and regulations. However, the rent does not
include any and all taxes which are being assessed, levied or may be imposed by
the government, such as but not limited to Value-Added Tax (VAT) and Documentary
Stamp Tax (DST), which shall be for the account of the LESSEE, if applicable.

Rent shall be payable monthly in advance no later than the first five (5) days
of each calendar month without the need for express demand but upon receipt of
written invoice from the LESSOR to the LESSEE fifteen (15) days prior to the due
date.

 

IV. SECURITY DEPOSIT

The LESSEE shall pay the amount of PESOS: THREE MILLION FIVE HUNDRED TWENTY-TWO
THOUSAND FOUR HUNDRED EIGHTY-THREE AND 10/100 ((Peso)3,522,483.10), equivalent
to three (3) months’ rental based on the average rental rate for five (5) years,
as Security Deposit on or before January 15, 2010.

In case of renewal after the initial five-year lease term, this Security Deposit
shall be subject to adjustment based on the average rental rate for the
five-year renewal term. Such adjustment in the Security Deposit shall be payable
by the LESSEE to the LESSOR within the first five (5) days of the initial year
of the renewal term.

 

Page 3 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

The Security Deposit shall be refundable on or before sixty (60) days after the
LESSEE has vacated the Leased Premises at the termination of the lease, and upon
turn-over to and acceptance by the LESSOR of the said Leased Premises, provided
all obligations incurred directly by LESSEE and any unpaid charges incurred
directly by LESSEE and due on the Leased Premises have been fully settled by the
LESSEE and such proof of payments have been satisfactorily presented to the
LESSOR as required. Prior to utilizing the Security Deposit as payment for
unpaid and undisputed rent or utilities, LESSOR shall present LESSEE with a
written demand for payment and allow LESSEE fifteen (15) days to pay all
undisputed amounts due. Should LESSOR wish to refund less than the total amount
of the Security Deposit, it shall present a detailed list with photographs to
support any monies proposed to be withheld.

 

V. ADVANCE RENT

The LESSEE shall pay the amount of PESOS: THREE MILLION THREE HUNDRED SIXTEEN
THOUSAND SEVEN HUNDRED SIXTY-ONE ((Peso)3,316,761.00) equivalent to three
(3) months’ rental on the entire Leased Premises PLUS ANY APPLICABLE VAT,
payable on or before January 15, 2010. Application shall be as per the schedule
in Article III herein.

 

VI. REIMBURSABLE EXPENSES

The following shall be for the LESSEE’s account:

 

•  

Management Dues of PESOS: EIGHTY-FIVE ((Peso)85.00) per square meter per month
based on the gross area.

Management Dues are subject to periodic adjustment.

Management Dues shall cover services as provided on Exhibit A.

The LESSEE shall be charged Management Dues beginning on the Hand-over Date.

Management Dues shall be paid monthly in advance no later than the first five
(5) days of each applicable month without the need for express demand from the
LESSOR to the LESSEE.

 

•  

Water and power consumption shall be charged based on meter reading with a two
percent (2%) surcharge over the rates charged by the utility companies. In the
absence of a meter, a flat rate shall apply as determined by the LESSOR. In the
event of a meter defect, the LESSEE shall be liable for any adjustment arising
therefrom.

The above-stated amounts shall not include any and all taxes, which are being
assessed, levied, or may be imposed by the government, such as but not limited
to Value-Added Tax (VAT), which shall be for the account of the LESSEE, if
applicable.

 

VII. RENEWAL RENT

The rental rate for the renewal term shall be the “fair market rent” at the time
of renewal, but in no circumstance shall the rent for the renewal term be
increased or decreased by more than 10% of the rental rate of the last year of
the initial lease term.

 

Page 4 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

The term “fair market rent” shall be defined to mean the market rental rate for
buildings of comparable size, location, age and quality, and should include
consideration of the space efficiency ratio, the total amount of space being
leased by the LESSEE at the time of renewal, and any leasing concessions which
are granted at such comparable buildings to lessees which are similar in size
and credit to the LESSEE, so long as the comparable buildings are located in the
same business district as the leased premises.

Should the LESSEE and the LESSOR fail to reach an agreement on the “fair market
rent” within a specified period, the parties agree to submit the matter
exclusively to an arbitrator to be nominated jointly by both parties, and whose
fee shall be equally shared by the same. Both parties covenant to submit to the
final decision of the said arbitrator, who shall be selected from among
reputable real estate agencies that have done commercial/office leasing
transactions for multinational companies for at least five years prior at the
time of renewal.

 

VIII. LESSEE’S PURCHASE OF A/C EQUIPMENT

Subject to a separate Deed of Sale, on the Hand-over Date, the LESSEE shall
purchase from the LESSOR the air-conditioning equipment installed in the Leased
Premises PESOS: FOURTEEN MILLION (Php14,000,000.00) and agrees to sell back the
said equipment at the end of the lease (original or extended, as applicable) to
the LESSOR for a token price of PESOS: FIFTY ONLY (Php 50.00).

Payment for the purchase of the air-conditioning equipment shall be due on or
before the Rental Payment Commencement Date.

Maintenance and repair of said a/c equipment shall be for the account of the a/c
equipment owner. The cost of quarterly cleaning, however, is included in the
Management Dues being paid by the LESSEE.

 

IX. CONSTRUCTION DEPOSIT

The LESSEE shall be required to give a Construction Deposit in an amount
equivalent to PESOS: TWO HUNDRED per square meter based on gross area, payable
on or before January 15, 2010. This deposit shall be refundable after the
fit-out period, subject to the LESSEE’s compliance to all items given in the
LESSOR’s pre-operation checklist.

The LESSOR shall provide the LESSEE a Statement of Construction Deposit,
detailing all amounts deductible from the said deposit, if any. The following
are costs to be deducted from the Construction Deposit:

 

  a) Power/water consumption charges during fit-out/construction*;

 

  b) Housekeeping services/cleaning of common areas affected by
fit-out/construction;

 

  c) Power and water meter deposits;

 

  d) Performance cash bond (refundable upon the faithful compliance to all
pre-operation requirements)

 

  e) Unrectified construction violation penalty;

 

  f) Construction damages that may occur.

 

* Such power and water charges during fit-out shall also be subject to the
utility surcharge of 2%, as per Article VI herein.

Except with regard to power and water consumption and deposit charges, amounts
shall be deducted from the Construction Deposit only after the LESSOR has
provided the LESSEE with notice and an opportunity for LESSEE to verify all
charges and deductions.

 

Page 5 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

X. REINSTATEMENT

Not later than thirty (30) days after approval of the LESSEE’s fit-out plans,
both parties shall agree in writing as to the improvements/installations which
shall be retained, and which shall be removed or restored/reinstated at the
LESSEE’s cost upon termination of the lease. This list shall be annexed to this
Contract subsequently.

 

XI. DENSITY REQUIREMENTS

The LESSOR undertakes to construct additional fire stairwell(s) to meet a
minimum density ratio of six (6) square meters per person. However, it shall be
the LESSEE’s responsibility to ensure that at any given time, occupants of the
leased premises shall not exceed such density ratio.

In case of conflict between the provisions of this Contract of Lease and the
General Terms and Conditions attached herein, the provisions of this Contract of
Lease shall prevail.

IN WITNESS WHEREOF, the parties have caused this instrument to be executed on
the date and in the place first above-written.

 

ROBINSONS LAND CORPORATION      US AUTO PARTS NETWORK (PHILIPPINES) CORPORATION
Lessor      Lessee By:  

 

     By:  

 

TERESITA H. VASAY      SHANE EVANGELIST Vice President & Treasurer      Director

/s/ Henry L. Yap

    

/s/ Shane Evangelist

HENRY L. YAP        General Manager, Office Buildings Division       

SIGNED IN THE PRESENCE OF:

 

/s/ Maricel N. Cadiz

      

/s/ Shannon L. Roark

 

Page 6 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

(For Lessor)

 

REPUBLIC OF THE PHILIPPINES)                          , METRO MANILA) S. S.

I certify that on this date, before me, a notary public duly authorized in the
city named above to take acknowledgments, personally appeared:

 

Name

  

Competent

Evidence of Identity

  

Date & Place Issued

ROBINSONS LAND CORP.    CTC#00001817    Jan. 9, 2009, Quezon City TERESITA H.
VASAY    CTC#25607471    Jan. 31, 2009, Muntinlupa City HENRY L. YAP   
CTC#26806430    Jan. 29, 2009, Pasig City

who were identified by me through competent evidence of identity to be the same
persons described in the foregoing instrument, who acknowledged before me that
their respective signatures on the instrument were voluntarily affixed by them
for the purposes stated therein, and who declared to me that they have executed
the instrument as their free and voluntary act and deed and that they have the
authority to sign on behalf of their respective principals.

This document refers to a Contract of Lease with Annexes “A” (General Terms and
Conditions) and “B” (Amendments to the General Terms and Conditions) which are
made integral parts thereof, signed by the parties and their instrumental
witnesses on each and every page thereof and is sealed with my notarial seal.

WITNESS MY HAND AND SEAL on the date and at the place first above-written.

 

        NOTARY PUBLIC Doc. No.                   ;      

LOGO [g37315ex1055_pg07.jpg]

Page No.                   ;       Book No.                   ;       Series of
                  .      

/s/ Robert Salcido

 

Page 7 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

(For Lessee)

I certify that on this date, before me, a notary public duly authorized in the
city named above to take acknowledgments, personally appeared:

 

Name

  

Competent

Evidence of Identity

  

Date & Place Issued

US AUTOPARTS       SHANE EVANGELIST      

who were identified by me through competent evidence of identity to be the same
persons described in the foregoing instrument, who acknowledged before me that
their respective signatures on the instrument were voluntarily affixed by them
for the purposes stated therein, and who declared to me that they have executed
the instrument as their free and voluntary act and deed and that they have the
authority to sign on behalf of their respective principals.

This document refers to a Contract of Lease with Annexes “A” (General Terms and
Conditions) and “B” (Amendments to the General Terms and Conditions) which are
made integral parts thereof, signed by the parties and their instrumental
witnesses on each and every page thereof and is sealed with my notarial seal.

WITNESS MY HAND AND SEAL on the date and at the place first above-written.

 

        NOTARY PUBLIC Doc. No.                   ;      

LOGO [g37315ex1055_pg08.jpg]

Page No.                   ;       Book No.                   ;       Series of
                  .      

/s/ Robert Salcido

 

Page 8 of 8

Contract of Lease – Robinsons Land Corporation and US Auto Parts Network
(Philippines) Corporation



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

ANNEX “A”

GENERAL TERMS AND CONDITIONS

In consideration of the foregoing premises, the payment of rentals and other
charges therein stipulated and in compliance with the covenants, conditions and
restrictions herein imposed as to the use and occupancy of the property, on the
part of the LESSEE to be paid, observed and performed, the LESSOR hereby LEASES
and DELIVERS unto the LESSEE in good and tenantable condition the aforesaid
premises subject to the following stipulations:

1. TERM - The term of the lease shall be for a period as set forth in the Basic
Lease Provisions. The Contract may be renewed by the mutual agreement of both
parties six (6) months prior to its expiration.

If, upon the expiration of the term of this lease, or after the termination or
cancellation of this Contract for any cause or reason whatsoever, and the LESSOR
shall allow the LESSEE to be in possession of the premises, the term of the
lease will be monthly and shall be subject to the same conditions, covenants,
stipulations, and restrictions specified in this Contract.

In the event the LESSEE holds over and remains in possession of the premises
after the expiration or termination of the term or its renewal or extension
without the LESSOR’s consent, such holdover or continuous possession shall not
be deemed or considered as a renewal or extension of this lease, and the LESSEE
shall be obliged to pay a monthly rent equivalent to one hundred fifty percent
(150%) of the highest rent and other charges paid during the term of this lease
without prejudice to the right of the LESSOR to file an ejectment suit to compel
recovery of the premises and recover whatever damages it may suffer because of
the unlawful detainer.

Should the LESSEE pre-terminate this lease Contract before the lease expires,
LESSEE shall be liable to pay to the LESSOR the rental fees and other charges
for the unexpired portion of the lease term, in addition to the forfeiture of
the Security Deposit and any unused Advance Rent as provided in Section 3
hereof.

The LESSOR has the right to pre-terminate this Contract if the LESSEE violates
any of the conditions of this Contract.

2. RENT - The monthly rental shall be paid at the LESSOR’s office within the
first five (5) calendar days of each calendar month to which the rent
corresponds, without the need of demand. The LESSEE shall deduct and withhold
the withholding tax due on the monthly rental and remit the same to the Bureau
of Internal Revenue (BIR) in accordance with BIR regulations. The LESSEE shall
submit to the LESSOR a copy of the Certificate of Remittance of the withholding
tax within five (5) days from the time of payment of the tax to the BIR. Without
prejudice, however, to all other remedies of the LESSOR under the Contract, all
unpaid rentals and other charges which are overdue and unpaid, shall be subject
to interest charges at the rate of three percent (3%) per month, or the maximum
prevailing interest rate by law or commercial practice, whichever is higher, as
may be determined by the LESSOR from the date of delinquency until full payment
thereof. In addition, the LESSOR, at its option, may impose penalty of five
percent (5%) per month, on all unpaid charges including interests for accounts
over sixty (60) days past due until full payment date.

The interest charges shall also apply to any and all arrearages of the LESSEE
including, but not limited to, unpaid rentals, air-conditioning charges, common
usage charges, reimbursement for development costs and such other costs as may
be determined by LESSOR.

3. SECURITY DEPOSIT AND ADVANCE RENT - Upon execution of this Contract, the
LESSEE shall pay the LESSOR a Security Deposit, the amount of which is stated in
Section IV of the Basic Lease Provisions, to serve as security for the full and
faithful compliance of each and every term, provision, covenant, and condition
of this lease. The LESSOR shall not be required to keep the Security Deposit
from its general funds and the LESSEE shall not be entitled to interest on such
deposit. The Security Deposit shall remain intact during the entire term of this
lease and the LESSEE cannot demand that it be applied as payment for any of its
monetary obligations under this Contract. In the event the LESSEE satisfies the
LESSOR of its full and faithful performance and compliance with every provision
of this lease, the Security Deposit shall be refunded to the LESSEE not later
than sixty (60) days after the expiration of the lease term. The LESSEE shall
likewise satisfy any and all monetary obligations to the LESSOR, and shall
completely and satisfactorily vacate, deliver, and surrender the leased premises
in as good condition as it was prior to the lease except for depreciation due to
ordinary wear and tear, to the LESSOR.

Subject to the provisions of this Contract, in the event the LESSEE terminates
this Contract before the expiry date for whatever reason, the Security Deposit,
shall be automatically forfeited in favor of the LESSOR, to cover expenses
incurred by the LESSOR arising from this lease arrangement, such as commissions
paid to brokers, documentation expenses, etc., except when such termination is
by reason of any civil or political disturbances and/or uprising, act of war,
state of national emergency declared by



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

the proper government body, or any other circumstances beyond the control of the
LESSEE and/or its assignee. In which case, the Security Deposit or the unused
Advanced Rent shall be returned by the LESSOR to the LESSEE not later than sixty
(60) days from the termination of this Contract. The LESSEE’s liability for any
breach of this Contract or for any obligation for the leased premises shall not
be limited to the amount of the said Security Deposit.

In addition, the LESSEE shall pay the LESSOR an Advance Rent, the amount of
which is stated in Section V of the Basic Lease Provisions. The said amount
shall be applied to the rent for the last number of months to which it
corresponds or is equivalent. In the event of pre-termination of this Contract
before the lease term expires, any unused Advance Rent shall likewise be
forfeited in favor of the LESSOR.

4. REIMBURSABLE EXPENSES - Monthly rent does not include reimbursable expenses
such as, but not limited to, the following charges which are for the account of
the LESSEE:

a) Management Dues - Payment of the Management Dues, upon advice of the LESSOR,
shall be made to the LESSOR based on the statement of account of the LESSOR. The
Management Dues are intended to cover the LESSEE’s share of the maintenance and
operating costs of the common areas of the Project, the common facilities,
utilities and services as the LESSOR may solely and reasonably determine. These
shall include, but shall not be limited to, administrative and overhead
expenses, decorating expenses, insurance, janitorial, sanitation, garbage fees,
security services, cost repair and maintenance of equipment and facilities,
light of common areas, costs of air-conditioning, water, power, labor as well as
such other related expenses as the LESSOR may deem necessary. The Management
Dues shall be subject to review to reflect actual expenses and which charges in
no case shall be paid later than seven (7) days after the end of each calendar
month to which the charges correspond.

Any temporary interruption in the facilities or services mentioned shall not be
deemed as an eviction of the LESSEE, nor shall it relieve the LESSEE of any
obligation under this Contract including the payment of rental nor the abatement
thereof nor subject the LESSOR to any liability arising therefrom.

b) Individual Services/ Utilities - Upon the advice of the LESSOR, the LESSEE
shall pay the LESSOR or the utility companies, prior to delinquency, all
necessary and applicable charges for water, electricity, air-conditioning or
other services or utilities, used, rendered or supplied in connection with the
LESSEE’s possession of the premises, together with any assessment or surcharges
in respect thereto and, except when the same is furnished by the LESSOR, shall
contract for the same in its own name and shall protect the LESSOR and the
premises from any other charges. The LESSOR, after the LESSEE fails to pay the
sum due for the utilities within five (5) days from the time it receives written
notice of delinquency, shall have the right to shut off all unpaid utilities to
the premises obtained by or through the LESSOR. All costs of utilities and
services provided by or through the LESSOR shall be allocated to the LESSEE as
and in the manner provided for the Management Dues. Delinquency shall be
understood to have occurred if in case of sub-metered utilities or utilities
charged on a per square meter basis, the LESSEE fails to pay the obligations due
before the first seven (7) days of the succeeding month. In case of charges
payable directly to the utility companies, delinquency shall occur upon failure
of LESSEE to pay its obligations one (1) month after such obligations become due
and payable.

Utility meters shall be provided by the LESSOR, but the cost of equipment and
related installation expenses shall be for the account of the LESSEE. In the
event of a meter breakdown, the LESSEE undertakes to pay any and all back
charges that may result therefrom.

In the event air-conditioning for the leased premises is supplied by the LESSOR,
the LESSEE shall pay the LESSOR the charges for the use of such, which shall
include the costs of operation, maintenance, overhead expenses, and such other
amounts the LESSOR may deem as reasonable under the circumstance.

The LESSEE, as well as all other tenants, are prohibited from installing and
maintaining separate air-conditioning units or systems, other than those
previously agreed upon by the parties, except if in the LESSOR’s judgment, the
premises require an air-conditioning system separate from that provided by
LESSOR and written permission to install such separate air-conditioning system
is secured from the LESSOR. The LESSEE shall bear all costs and expenses
thereof.

The LESSEE shall pay the foregoing expenses not later than seven (7) days after
the end of each calendar month or period to which the charges correspond.

Any temporary interruption in the facilities or services mentioned shall not be
deemed as an eviction of the LESSEE nor shall it relieve the LESSEE of any
obligation under this Contract including the payment of rental nor the abatement
thereof nor subject the LESSOR to any liability arising therefrom. However, the
LESSOR shall endeavor to use every effort and diligence to restore promptly the
facilities and services to their proper functions.

 

2



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

5. NATURE AND USE OF THE LEASED PREMISES AND USE OF COMMON AREAS - The leased
premises shall be used exclusively for purposes as agreed upon by the LESSOR and
LESSEE, and only under the name and style mentioned in the Contract. The use of
the leased premises other than what is previously agreed upon, whether
temporarily or permanently, must be with the prior written consent of the
LESSOR, otherwise, the LESSOR may, at its option, consider this Contract of
Lease rescinded, without resorting to court action, increase the rent or compel
the LESSEE to stop the new activities.

It is understood, however, that the LESSOR reserves the right to permit other
tenants of the Project for the use of other spaces within the Project for the
operation and management of such businesses identical or similar to that of the
LESSEE.

The LESSEE shall warehouse only such goods in the leased premises in line with
the approved purpose of business. No auction, fire or bankruptcy or closing-out
sale may be conducted in the leased premises without the written consent of the
LESSOR.

The LESSEE shall, prior to or at the commencement of its occupancy of the
premises and at anytime thereafter, take preventive measures, as may be deemed
necessary, to forestall any damage to the leased premises. The LESSEE undertakes
to continue paying its monthly rent to the LESSOR should any alterations,
additions, improvements, installations or repairs within the premises be
undertaken unless the repair being undertaken is of such extent that the LESSEE
is unable to use the leased premises for the purpose for which it was leased as
determined jointly by the LESSOR.

The use and occupancy by the LESSEE of the leased premises shall include,
jointly with other lessees and unit owners, the use of common areas adjacent to
the leased premises and portion thereof in connection with others, necessary as
entrance to and exit from the leased premises, public toilet, and other
facilities as may be designated from time to time by the LESSOR, subject to
reasonable rules and regulations for the use thereof as prescribed from time to
time by the LESSOR. The lease does not extend to the outside portions of the
building corresponding to or opposite the leased premises nor to the corridors
and hallways within the building and no merchandise or property of the LESSEE
shall be placed therein. Without prejudice to the rights of the LESSOR in this
Contract, the LESSOR may remove or cause the removal of any object found outside
of the leased premises as described herein with costs chargeable to the LESSEE.

6. SUBMISSION OF PLANS - Within the time provided for by the LESSOR, the LESSEE
shall submit the construction plan for the proposed installations, improvements,
lighting fixtures, floor covering, and other installations as may be required by
the nature and purpose of its business, and only after receipt of LESSOR’s prior
written approval of the said floor plan, which approval shall not be
unreasonably withheld, and submission to the LESSOR by the LESSEE of the
necessary construction bond, the amount of which shall be solely determined by
the LESSOR, shall LESSEE install and maintain said installations and
improvements at its own expense. Any subsequent additions, alterations or
changes to the approved plans shall be made only upon written consent of the
LESSOR. The LESSEE shall also be responsible for securing all the necessary
government permits or licenses as well as pay all taxes necessary for its
operations. The LESSEE shall furnish the LESSOR copies of the said permits and
licenses or any renewal thereof fifteen (15) days from the start of the LESSEE’s
business and every renewal date thereof as required by law. The LESSEE must make
a declaration of its maximum electrical load and enumerate thereat, in the
checklist provided by the LESSOR, the electrical fixtures, appliances,
equipment, facilities, etc.

With the prior written approval of the LESSOR, the LESSEE may install the
necessary installations as may be required by its business provided the strength
and general structure of the building or the premises are not thereby altered or
otherwise adversely affected and, provided further, that the other conditions of
this Contract are not thereby violated.

Furthermore, the installation of additional plumbing, electrical
appliances/equipment, telephone and teletype in the premises shall be for the
account of and expense of the LESSEE, and only after obtaining the prior written
consent and approval of the LESSOR. Such installation(s) should be made in such
a way as not to cause damage to the premises. Provided, however, that in the
installation of additional electrical appliances wherein extra electrical
outlets will be needed, the LESSEE shall first furnish the LESSOR with plans of
such additional outlets for the LESSOR’s prior written approval. The LESSEE
shall, at all times, cooperate with the LESSOR’s agent/representative in the
LESSOR’s regular inspection of the LESSEE’s electrical load. For this reason,
the LESSEE shall use only duly licensed electrician(s) who must ensure that the
additional load of current shall be within the capacity of the main switch of
the panel on the corresponding floor. The LESSEE further binds himself to comply
strictly with the requirements of the Fire Department and/or Government
Electrician. Any violation of this provision shall make LESSEE liable for
damages which may result directly or indirectly therefrom.

The LESSOR reserves the right to refuse any alterations, additions or
improvements requested by the LESSEE if, in LESSOR’s opinion, there is just
cause to warrant such refusal.

 

3



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

It is further agreed that all such installations and improvements, except the
movable furniture put in at the expense of the LESSEE, shall remain upon, and be
surrendered with the premises as part thereof at the termination of the lease
without compensation to the LESSEE, and without prejudice to the right of the
LESSOR to require the LESSEE to restore the premises to its original tenantable
condition.

7. ALTERATIONS, ADDITIONS, IMPROVEMENTS - The LESSEE shall not make any
alterations, additions or improvements without the prior written consent of the
LESSOR; Provided however, that all such alterations, additions or improvements
made by either party in or upon the leased premises, except the movable
furniture and fixtures put in at the expense of the LESSEE and removable without
defacing or impairing the property of the LESSOR, shall remain upon and be
surrendered with the premises as part thereof upon termination of this lease
without compensation to the LESSEE.

8. PARKING AND OTHER JOINT-USE AREAS - It is expressly understood that the
LESSEE’s privilege to use parking and other areas dedicated to common use is not
exclusive. The privilege of such use by the LESSEE, his employees and customers,
is not an integral part of this lease. It may, therefore, be restricted or
regulated by the LESSOR.

Such use shall be subject to the following restrictions and regulations and to
such other restrictions and regulations as may be promulgated from time to time
by the LESSOR.

a) The LESSEE can park its vehicle, whenever applicable, only in designated
parking areas and not in driveways, walkways, pedestrian lanes and private roads
except for such length of time as may be sufficient to pick up supplies, office
furniture and fixtures, goods and merchandise from or to deliver them to the
leased premises.

b) The LESSOR shall have the sole and exclusive right at any time to relocate
driveways, entrances and exits common to the building, change the boundaries or
locations of the various automobile parking areas, diminish or rearrange the
parking pattern therein, or designate additional or elevated parking spaces.

c) The LESSEE shall not allow parking and other areas for common use to be
obstructed by his operations, except as maybe normally carried or in connection
with the needs of the business.

d) The LESSOR shall have the sole and exclusive jurisdiction and the right to
police, control traffic, regulate and promulgate reasonable rules and
regulations governing the use of the parking areas, private roads, sidewalks,
common driveways, entrances, exits and other common use areas not included
within the boundaries of the leased premises.

e) The LESSOR reserves the right to conduct, perform, do maintenance/repair
works such as diggings and excavations on streets, sidewalks and other common
areas, and no compensation or claim shall be allowed against the LESSOR by
reason of inconvenience or annoyance to the business as result thereof.

9. CARE OF THE LEASED PREMISES - The LESSEE shall, at his expense, maintain the
leased premises in a clean and sanitary condition, free from noxious odors,
disturbing noises or other nuisances and, upon the expiration of the lease,
shall return the premises and fixtures in as good condition as that in which
they were actually found at the beginning of the lease, ordinary wear and tear
excepted. The LESSEE shall not drive nails, screws, hooks or other abutments on
or into the walls frames or other portions of the premises or in any manner
deface or damage any part thereof. Any damage caused by the LESSEE may be
repaired by the LESSOR for the account of the LESSEE. The LESSOR shall have the
right to require the LESSEE to remove any display or promotional matter, or any
displayed merchandise which LESSOR reasonably and in good faith considers to be
improper or inappropriate for the general appearance or presentation of the
premises.

The LESSOR shall be responsible for major repairs which are limited to those
which affect the structure of the leased premises or the building. The LESSEE
shall allow access to the LESSOR on the premises for the purposes of repair or
remodeling or such other works as may be necessary for the preservation,
conservation, improvement or decoration of the building or any part thereof. No
compensation or claims shall be allowed against the LESSOR by reason of any
inconvenience or annoyance to the LESSEE that may arise by reason thereof.

The LESSEE shall repair promptly at its expense any damage to the premises or
any other improvement within the building caused by the bringing into the
premises of any property for the LESSEE’s use, or by the installations or
removal of such property, regardless of who is at fault or who caused such
damage, unless such was clearly caused by the LESSOR, or its agents or
employees; and in default of such repairs by the LESSEE, the LESSOR may make the
same and the LESSEE agrees to pay in addition to the rent, the cost thereof to
the LESSOR promptly upon the LESSOR’s demand thereof. The LESSEE shall be
responsible for the maintenance and repair of the leased premises including
plumbing and electrical fixtures within the premises or those serving the same.

 

4



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

The LESSEE must notify the LESSOR immediately of any damage to the leased
premises, their appurtenances as well as any occupation, usurpation or untoward
act being committed, or threatened to be committed, within the leased premises.

No machinery, office furniture, effects or other equipment may be brought into
or out of the building without the prior written approval of the LESSOR.

The LESSEE shall further maintain the leased premises in a clean condition by
utilizing plastic bags for the disposal of both dry and wet garbage. Unless
garbage is contained in plastic bags, it will not be allowed to be deposited in
the authorized depository for collections.

10. DAMAGE TO OR DESTRUCTION OF PREMISES - Without prejudice to paragraph 9 of
this Contract, in case the leased premises/permanent improvements placed on the
premises shall be partially damaged or destroyed, by any cause not covered by
insurance, LESSEE shall immediately repair, restore or reconstruct or cause to
be repaired, restored or reconstructed said damage or destroyed improvements to
the condition thereof immediately prior to such damage or destruction. The
failure of the LESSEE to complete the repair, reconstruction or restoration to
its original condition within thirty (30) calendar days from the occurrence of
the loss/damage shall be a material breach which will entitle the LESSOR to
terminate this lease, unless the LESSOR grants an extension.

If the damage is so extensive as to amount virtually to the total destruction of
the premises or the permanent improvements, the lease will be deemed terminated
after occurrence of the casualty and the rent shall be apportioned to the time
of the damage. Notwithstanding the above provisions, if the premises or the
building is damaged by fire or other casualty due to the fault or negligence of
the LESSEE or its servants, employees, agents, visitors or licensees, then,
without prejudice to any other rights, remedies or cause of action the LESSOR
may have against the LESSEE, the damage shall be repaired by the LESSEE or by
LESSOR at the LESSEE’s expense and the LESSEE shall be liable to pay the rent.

In the event that the leased premises are totally destroyed or cannot be used
for the purposes of the LESSEE or rendered uninhabitable by fortuitous event, as
determined jointly by the LESSOR and LESSEE, whether insured against or not, the
lease shall be terminated and extinguished, and the LESSEE’s obligation to pay
further rentals shall likewise be deemed extinguished. In which case, the
Security Deposit and the unused Advance Rent, if any, shall not be forfeited and
shall be returned by the LESSOR to the LESSEE within thirty (30) days’ from the
joint- determination by the LESSOR and the LESSEE that the lease has been
extinguished.

If the destruction is partial, as determined jointly by the LESSOR and LESSEE,
LESSEE may choose between a proportional reduction of the rent or rescission of
the lease.

11. INSURANCE - The LESSEE shall, at its sole cost and expense, purchase, and
during the entire term of this lease, keep and maintain any and all
installations and improvements on said leased property insured against
destruction or damage by fire, earthquake, war and extended coverage risks with
such insurance company or companies acceptable to the LESSOR, in an amount equal
to the maximum insurable value thereof designating both the LESSEE and the
LESSOR as the joint beneficiary, the policy to be assigned and delivered to the
LESSOR not later than thirty (30) days from the date of this Contract and will
pay the premiums thereon at the dates and places that the same are payable to
insure coverage. In case of loss or damage, all insurance proceeds shall be used
for the purposes of restoration or reconstruction of the improvements on the
leased premises and the LESSOR’s liability shall be limited to such insurance
proceeds except when complete loss or destruction shall occur during the last
year of the lease, in which event, the LESSOR shall have the option to call for
a renegotiation of the terms of this Contract. It shall also be the obligation
of the LESSEE to secure, at its expense, during the entire term of this lease,
property insurance coverage over all equipment, furniture and other movable
properties found inside the leased premises, which copy of the insurance policy
shall be furnished the LESSOR not later than thirty (30) days from the date of
this Contract.

The LESSOR shall notify the LESSEE of the particulars of the fire insurance
policy covering the leased premises.

12. SIGNS AND ADVERTISEMENTS - The LESSEE shall not affix, hang, inscribe or
paint any notice, sign, streamer or other advertising medium within or outside
the premises, without the prior written approval of the LESSOR, which approval
shall not be unreasonably withheld. The LESSOR shall remove and/or destroy
summarily any such unauthorized sign or materials which may be within or outside
the premises in violation of this provision without incurring any liability
whatsoever.

 

5



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

The LESSEE agrees that the LESSOR’s name or the name of the Project shall not be
used in any confusing, detrimental or misleading manner and upon termination of
this lease, the LESSEE shall cease to use the LESSOR’s and Project’s name in any
manner.

13. OBSERVANCE OF RULES AND REGULATIONS - The LESSEE, its agents and employees
shall observe all rules and regulations which the LESSOR may, from time to time,
issue with respect to transactions and dealings with the public, the LESSOR’s
agents, employees and other lessees, provided that the LESSOR provides the
LESSEE due notice of such rules and regulations.

14. PROHIBITIONS - The LESSEE shall not bring into or store in the leased
premises anything of highly inflammable nature, explosive materials or install
therein any apparatus, machinery or equipment which may cause obnoxious tremors
or noise, or expose the leased premises to fire or increase the fire hazard of
the building, or any other article which the LESSOR may reasonably prohibit nor
shall the LESSEE install any loudspeaker or device on the roof or exterior walls
of the building or on any part of the leased premises or allow disturbing or
noisy activities to be carried on therein, it being understood that should the
LESSEE do so, not only shall the latter be responsible to ail damage which such
violation may cause the LESSOR and/or its other tenants but the LESSOR shall, in
addition thereto, have the right to cancel this Contract. If the LESSEE shall so
use the building, or deposit therein any such matter as to result in any
increase in the rate of the insurance payable by the LESSOR, the increase shall
be for the account of the LESSEE.

15. INSPECTION OF PREMISES - The LESSOR or its authorized agent shall, by two
(2) days prior written notice to the LESSEE, have the right to enter-the leased
premises at anytime to examine the same or make alterations or repairs or for
any purpose which the former may deem necessary for the operation or maintenance
of the premises or its installations, and during the last three (3) months of
the term of the lease, to show the leased premises to prospective tenants.
Written notice shall be dispensed in the event an emergency or exigency arises
rendering the written notice unnecessary.

16. DISTURBANCE - Disturbance or discontinuance of the possession of the [eased
premises on account of repairs, renovations, or any construction made on the
premises by the LESSOR or for any reasons beyond the control of the LESSOR shall
confer no right of any kind to the LESSEE against the LESSOR, except in cases
where the repair is for damages caused by the fault or negligence of the LESSOR,
its agent or employee.

17. ABANDONMENT OF LEASED PREMISES - If the LESSEE shall abandon or vacate the
premises or if the premises should remain unoccupied for a continuous period of
exceeding thirty-one (31) days at any time during the term of this lease and
fails to pay the corresponding rent, LESSOR may lease out the premises to other
persons or entities, and the LESSEE shall continue to be liable for the regular
monthly rent until such time that the LESSOR finds a new LESSEE for the leased
premises. The LESSOR shall also forfeit in its favor the deposit made by way of
damages. LESSEE hereby expressly appoints LESSOR or its duly authorized
representative as attorney-in-fact, with full power and authority to padlock,
break open, if necessary, enter the premises, inventory the LESSEE’s properties
and have them deposited elsewhere. Furthermore, the LESSOR shall have the right
to retain the said properties as security for the payment of LESSEE’s
obligations under this Contract, which properties, the LESSOR may, as LESSEE’s
duly constituted attorney-in-fact, dispose said properties and the proceeds
thereof applied to satisfy LESSEE’s unpaid obligations without prejudice to any
action as may be appropriate for the recovery of any deficiency.

18. SUBLEASE, TRANSFER OF RIGHTS - The LESSEE shall not assign or transfer its
rights in this Contract nor sublease or sublet all or any part of the leased
premises, without the prior written consent of the LESSOR and no rights, title
or interest thereto or therein shall be conferred on or vested to anyone other
than the LESSEE without such prior written consent

It is expressly understood that the LESSEE has no goodwill or patronage rights
over the leased premises; that such rights belong exclusively to the LESSOR,
being the owner of the leased premises which forms part of the building; and
that the LESSEE may not sell or dispose of said goodwill or patronage rights to
any person.

19. ASSIGNMENT OF RIGHTS/MORTGAGE/ENCUMBRANCE - The LESSOR reserves the right to
assign and convey or mortgage or otherwise encumber its rights to this lease in
favor of any affiliate or subsidiary, to any other party. In the event of any
assignment, conveyance, mortgage, or encumbrance of the leased premises, the
LESSOR binds itself to require the assignee or mortgagee or beneficiary of the
encumbrance to respect and abide by all the terms and conditions of this
Contract.

20. LIEN ON PERSONAL PROPERTIES OF THE LESSEE - It is agreed that the unpaid
rents and charges payable by the LESSEE to the LESSOR for one (1) year under
this Contract shall constitute a preferred lien on all personal properties of
the LESSEE existing in the leased premises in accordance with Articles 2241 and
2243 of the Civil Code. For this purpose the LESSOR is hereby authorized to
prevent the removal of said properties from the leased premises, or demand the
return from any possessor should they have been removed without the written
consent of the LESSOR.

 

6



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

It shall be understood that the LESSEE, its agents or assigns shall not hold the
LESSOR, its agents or assigns liable for any actions of the LESSOR, its agents
or assigns done or caused to be done in pursuance of all the provisions of this
Contract.

21. EXCLUSIVE RIGHTS OF THE LESSOR - The grant of this lease shall not prejudice
or adversely affect the following exclusive and absolute rights of the LESSOR to
the extent specified below:

a. To provide for the free and uninterrupted passage and running of water,
drainage, electricity, telecommunication or other public utilities or services
through the installation of conduits, pipes, wires, cables or ducts as are now
or may hereafter be installed in, on or under the leased premises, serving or
capable of serving the Project or any adjoining property, and to enter the
leased premises to inspect, repair and maintain such conduits, pipes, wires,
cables or ducts;

b. To erect, alter or consent to the erection or alteration of any project
constructed or to be constructed on any adjoining or neighboring property,
notwithstanding that such erection or alteration may diminish the access of
light, view or air enjoyed on the leased premises, or to deal with such
neighboring or adjoining property as the LESSOR shall see fit;

c. To name or rename the Project with any such style or name and from time to
time, to change alter, substitute or abandon any such name, without compensation
to the LESSEE or the other tenants of the Project, provided that the LESSOR
shall give the LESSEE not less than two (2) months’ prior written notice of the
LESSOR’s intention to do so;

d. To improve, change, alter, extend, reduce, add or otherwise deal with the
arrangement, design or decoration of the Project and the LESSEE shall not hold
the LESSOR liable for any resulting disturbance or discomfort arising out of
such development work or improvement;

e. To make, impose, adopt, supplement, abolish or amend such rules and
regulations it may consider necessary for the management, operation or
maintenance of the Project; and

f. To undertake the improvement of the Project or any development work in an
adjoining lot, within the vicinity area of the Project.

22. TERMINATION OF LEASE - The LESSEE agrees to return and surrender the leased
premises at the expiration of the term of this lease in as good condition as
reasonable wear and tear will permit and without any delay whatsoever, devoid of
all occupants, furniture, articles and movable effects of any kind. It is
expressly understood that all other permanent improvements and fixtures not
removable without defacing or injuring the premises shall pertain to the LESSOR
and shall be surrendered with the premises in good condition without
compensation to the LESSEE.

If the premises are not surrendered at the expiration of the term, the LESSEE
shall be responsible to the LESSOR for all damages which the latter may suffer
by reason thereof and will indemnify the LESSOR against any and all claims made
by any succeeding LESSEE against the LESSOR resulting from delay of the LESSOR
in delivering possession of the premises to such succeeding LESSEE, so far as
such delay is occasioned by the failure of the LESSEE to surrender the premises
on time.

23. INDEMNITIES - The LESSEE will indemnify and hold harmless the LESSOR from
and against any and all claims or demands by the LESSEE and third persons for
loss of life, injury, loss or damage to property resulting from any accident on
the leased premises or occasioned by any nuisance made or suffered on the
premises, or by any fire thereon or growing out of or occurring in, upon, or at
the leased premises, by the occupancy or use of the premises or any part
thereof, whether wholly or in part, caused by any act or omission of the LESSEE,
its agents, contractors and employees, or arising out of any accident on the
premises occasioned by any failure on the part of the LESSEE to maintain the
premises in a safe, sanitary or secured condition or by reason of the LESSEE’s
violation, non-observance, or non-performance of rules, regulations, ordinances,
laws and the condition of this agreement concerning or affecting the premises or
the improvements thereon.

The LESSOR shall not be liable for any damage caused by or arising from the
failure of the water supply and electric current, or defects in the plumbing,
gas, water or electrical installations, or the bursting, leaking or running of
any washstand, water closet, cistern, tank or waste pipe in the premises or for
those enumerated under the INJURY or DAMAGE Clause. The LESSOR shall likewise be
exempted from liability for any injury that may be caused to the LESSEE, his
employee or personnel while inside the building, whether due to the facilities
of the LESSOR or otherwise.

 

7



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

24. INJURY OR DAMAGE - The LESSEE hereby assumes full responsibility for any
damage which may be caused to the person or property of third persons while
remaining either casually or on business in any part of the leased premises and
further binds itself to hold the LESSOR free and harmless from any such claim
for injury or damage.

The LESSOR shall not be liable or responsible:

a) For the presence of bugs, vermin, ants, termites or any other insects or
pests in the leased premises;

b) For the interruption or failure of water supply and/or electric current;

c) For any article delivered to or left with any of its employees;

d) For any loss or losses that may be suffered by the LESSEE, its agents or
customers in the leased premises occasioned by theft, robbery or other crimes.

e) For any damage done or occasioned by, or arising from plumbing, gas, water
and/or other kinds of pipes, or the bursting, leaking or destruction of any
cistern, tank, wash stand, water closet, waste pipe or drainage or downspout
failure in, above, upon or about said leased premises, or for any damages
arising from acts or negligence of the LESSEE or his employees, or
representatives.

25. EXTRAORDINARY INFLATION - In case an extra-ordinary inflation of the
Philippine Peso should supervene during the term of this lease or its extensions
or renewal, the value of the currency at the time of the establishment of the
obligation, shall be the basis of payment as provided for in Article 1250 of the
New Civil Code of the Philippines. In case of such eventuality, the LESSOR shall
have the option to adjust the monthly rent accordingly. The term “extraordinary
inflation” shall be conclusively presumed to have supervened if the exchange
rate of the Philippine Peso to the US Dollar which is fixed at
(Peso)             to the US$1.00 at the time of execution of this Contract
should increase by more than twenty five percent (25%) of exchange rate of the
Philippine Peso to the US Dollar as determined by the Central Bank Reference
Exchange Rate which shall be conclusive upon the parties. The LESSOR shall
exercise this option by giving written notice to the LESSEE of the occurrence of
the extraordinary inflation coupled with the demand to pay the adjusted rent on
the succeeding calendar month after receipt of notice, which in no case shall be
more than fifteen (15) days. If the LESSEE does not accept the new monthly rent,
the lease shall be deemed automatically terminated upon the effectivity of the
new Monthly Rent

26. STRIKES AND LOCK-OUTS - In case there is strike, lock- out or other labor
dispute in the leased premises and there is a substantial interference with the
operation of the LESSEE’s business by reason thereof requiring the LESSEE to
temporarily close its business to the public or if, as a result thereof, the
business of the other lessees or tenants in the premises are likewise affected,
then the LESSOR shall have the option to terminate this lease to protect the
business of the other lessees or tenants in the premises.

27. EXPROPRIATION AND CONDEMNATION - If, at any time during the term of this
lease, the Government or any of its instrumentality or political subdivision or
any public service company, shall expropriate or condemn the leased premises or
any part thereof or interest therein for any public use or purpose, then and in
every case, the LESSEE shall, whenever requested by the LESSOR, deliver the
peaceable possession of such portion or portions of the building hereby leased,
or as may be affected or taken by such expropriation, and the LESSEE shall not,
by reason of such expropriation, be entitled to any claim against the LESSOR for
compensation or indemnity, without prejudice to the rights of the LESSEE to
claim whatever damage it may be entitled to from the expropriating or condemning
authority.

28. PENAL PROVISIONS - The parties agree that all covenants and agreements
herein contained shall be deemed essential conditions hereof and that if defect
or breach be made on any such conditions, then this lease, at the discretion of
the LESSOR, may be terminated and canceled either judicially or
extra-judicially, without resorting to court action. When extra-judicial
cancellation or termination is resorted to, it is sufficient that a fifteen
(15)-day notice in writing of its intention to cancel or terminate the Contract
be delivered either personally or by registered mail. This shall be without
prejudice to the claims for any and all damages, actual and consequential,
resulting from such default or termination.

If after due notice has been given to the LESSEE of the cancellation of the
lease, the latter fails to comply with the demand of the LESSOR for the return
to it of the possession of the premises and the payment of the LESSEE’s accrued
obligations pursuant to the provisions of this agreement, or in the event the
LESSOR should exercise its right to enforce its preferred lien on the personal
properties of the LESSEE existing on the leased premises, or in the event of
default or breach by the LESSEE of any of the provisions herein contained, the
LESSEE hereby empowers the LESSOR and/or its

 

8



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

authorized representatives to open, enter, occupy, padlock, secure, enclose,
fence and/or discontinue public utilities and otherwise take full and complete
physical possession and control of the leased premises without resorting to
court action; to take inventory and possession of whatever equipment, furniture,
articles, merchandise, appliances, etc. may be found therein belonging to the
LESSEE, unauthorized subleases and/or other persons, as security for the payment
of the LESSEE’s obligation under this Contract, and to place them in the
LESSOR’s warehouse for safekeeping, charging to the LESSEE the corresponding
storage fees therefor; and in case the LESSEE or other owners thereof fail to
claim said equipment, furniture, articles, merchandise, appliances, etc. from
storage and liquidate any liability to the LESSOR within a reasonable period
from the date of the LESSOR’s taking possession of the leased premises or of the
LESSEE’s personal properties, to dispose of said property/properties and to
apply the proceeds thereof to whatever liability and/or indebtedness the LESSEE
may have to the LESSOR plus reasonable expenses for the sale, including storage
fees, without any prejudice to any action as may be appropriate for the recovery
of any deficiency. For purposes of this provision and other pertinent provisions
of this Contract, the LESSEE hereby constitutes the LESSOR and its authorized
representatives as the LESSEE’s attorneys-in-fact, and all acts performed by
them in the exercise of their authority are hereby confirmed. The LESSEE hereby
expressly agrees that any or all acts performed by the LESSOR, its authorized
agents, employees and/or representatives under the provisions of this Article
may not be the subject of any petition for a Writ of Preliminary Injunction or
Mandatory Injunction in court.

Should the LESSOR be compelled to seek judicial relief against the LESSEE, the
latter shall, in addition to the damages mentioned in the first paragraph of
this provision, pay an amount equivalent to twenty five percent (25%) of the
amount claimed in the complaint, but in no case less than fifty thousand pesos
((Peso)50,000.00), as attorney’s fees , aside from the costs of the litigation
and other expenses which the law may entitle the LESSOR to recover from the
LESSEE.

Provisions of a penal character in other parts of this Contract shall be
considered as cumulative to the relief granted by this provision.

The LESSEE or its representative certifies that he/she has read or caused to be
read to him/her the provisions of the foregoing Contract, receipt of a signed
copy of which is hereby expressly acknowledged by the LESSEE or its
representative and that he/she has fully understood the same.

29. DEFAULT

a) In the fulfillment of all obligations wherein the payment of money other than
rental is involved, including but not limited to taxes, assessments,
reimbursements, fees, costs and other charges, the LESSEE is given a period of
thirty (30) days from date of default within which to make the necessary
payment, otherwise, LESSOR shall have the right to recover against the LESSEE or
exercise the right to rescind the Contract;

b) In the event that LESSEE should default in payment of his monthly rentals
after the last calendar day of the month to which the rent pertains, as well as
payment of interests, penalties, fees, charges and any other monetary
obligations within the period provided herein, the LESSOR, without prejudice to
all other remedies in this Contract, shall be authorized to padlock, close and
take immediate possession of the leased premises, and after due notice, the
LESSEE hereby constitutes the LESSOR his attorney-in-fact to sell all the
properties of the LESSEE within the premises, which proceeds will be applied to
all the outstanding obligations to the LESSOR;

c) In the fulfillment of obligations contained in this Contract which involve
the performance of an act or construction of a certain work or an obligation to
do and not to do, the LESSEE may cure or remedy any breach or failure to comply
within thirty (30) days from such breach.

Default shall automatically take place upon the failure of the LESSEE to pay or
perform any of its obligations during the time fixed herein for the payment or
performance of such obligation without necessity of demand or, if no time is
fixed, after ten (10) days from receipt of notice or demand from the LESSOR. For
purposes of default where demand or notice is required of the LESSOR, the
parties hereby expressly agree that notice addressed to the LESSEE delivered at
its office in the leased premises or at the address stated in this Contract
shall be considered as sufficient compliance of the requirement of notice or
demand.

The acceptance by the LESSOR of arrears in rent or the penalty for late payment,
or extensions of payment shall not by itself be deemed a waiver by the LESSOR of
any breach by the LESSEE of any covenant or condition contained in this
Contract. Likewise, the acceptance of payment or performance of one or more
obligations by the LESSEE shall not be deemed a waiver by the LESSOR of any
breach by the LESSEE of any other covenant or conditions contained herein.
Silence on the part of the LESSOR shall not also be considered as condonation or
waiver of any breach or default by the LESSEE of any covenant or condition of
this Contract.

 

9



--------------------------------------------------------------------------------

STANDARD GTC – CYBERGATE (OFFICE)

 

In the event of default or breach of any of the conditions of this Contract and
after the lapse of the period specified in this section, or (i) even without
such breach or default, if the LESSEE shall be dissolved, become bankrupt,
insolvent or make an assignment for the benefit of creditors of all or
substantially all of its assets or file any proceeding seeking any readjustment,
arrangement, postponement or condonation or reduction of LESSEE’s debts,
liabilities, or obligations, or (ii) if the LESSEE abandons the premises and the
improvements thereon, or (iii) in case of non-operation for a period of one
(1) month from commencement date, the LESSOR may, at its absolute discretion,
declare this Contract canceled or terminated, without resorting to court action,
and require the LESSEE to vacate the premises. PROVIDED, however, that in case
of non-operation, abandonment or illegal detainer without prejudice to the
payment of penalty for such illegal detainer, the LESSEE hereby expressly
authorizes LESSOR as its duly authorized attorney-in-fact with full power and
authority to padlock, break open if necessary and enter into and take possession
of the premises for the protection of its interest therein and any action taken
or done therein by the LESSOR, its representatives and agents, shall not be a
cause for any legal action, be it civil or criminal, by the LESSEE. Delay in
recovery of possession shall not be deemed as a waiver of the right of the
LESSOR to recover possession of the premises.

No waiver by the LESSOR of any of its rights under this Contract shall be deemed
to have been made unless expressed in writing and signed by the LESSOR.

In case of cancellation or termination of this Contract due to default or breach
of its terms, the LESSEE shall pay all reasonable attorney’s fees, costs and
expenses of litigation that may be incurred by the non-defaulting party in
enforcing its rights under this Contract or any of its provisions, as well as in
the collection of all unpaid rents, fees, charges, taxes, assessments and
reimbursements which the LESSOR may be entitled to.

30. WARRANTY AGAINST EVICTION - The LESSOR warrants that the LESSEE shall enjoy
legal and peaceful possession of the leased premises at all times, during the
lease period under the terms and conditions of this Contract.

31. VENUE OF ACTION - It is understood that all legal actions that may be
brought on or by virtue of this Contract shall be in the proper courts of Pasig
City, to the exclusion of all other venue.

32. ALTERATIONS, MODIFICATIONS, NOVATIONS OF CONTRACT - This Contract embodies
all the agreements of the parties covering the properties subject hereof. No
alteration, modification, novation, addition or any collateral agreement which
alters, modifies, novates and adds to the terms of this Contract shall be valid
and binding unless made in writing and signed by the parties hereto. It is
agreed that in case any provision of this Contract is declared null and void by
a court of competent jurisdiction, the remaining provision shall remain and
continue to be valid on the parties.

33. OTHER PROVISIONS

a. If the LESSEE is an authorized franchise holder carrying business under a
trade name, the LESSEE shall provide the LESSOR a copy of the franchise
agreement and it shall be understood that the grant of franchise is, among
others, a reason for the grant of this lease. The termination or cancellation of
the franchise for any reason whatsoever shall entitle the LESSOR, at its option,
to terminate this lease, regardless of the term of this Contract and without
prejudice to any other rights that the LESSOR has under this Contract.

b. In the event of renovation, expansion or other corporate plans of the LESSOR
on the Project, the LESSEE recognizes the right of the LESSOR to re-assign,
relocate, move or transfer the LESSEE to another space or area of the Project
comparable to the present one without the LESSOR incurring liability therefore.
The LESSEE agrees to abide by this provision upon sixty (60) days notice to the
same.

c. The LESSEE shall employ its best efforts and abilities as may be reasonably
necessary to help maintain a high reputation for the Project.

 

10



--------------------------------------------------------------------------------

ANNEX “B”

The following amendments are made to Annex “A” (General Terms and Conditions):

 

1) The first paragraph of Article 1 shall be amended to read as follows:

“1. TERM - The term of the lease shall be for a period as set forth in the Basic
Lease Provisions. The Contract may be renewed by the mutual agreement of both
parties subject to the following:

 

  a) receipt by the LESSOR of written notice of intent from the LESSEE at least
five (5) months before the lease expiration;

 

  b) execution of a mutually agreeable renewal lease contract at least two
(2) months before the lease expiration.”

 

2)

The 4th paragraph of Article 1 shall be amended to read as follows:

“The LESSEE shall have no right to terminate the lease during the first
thirty-nine (39) months of the lease. Should LESSEE terminate the lease prior to
or on the thirty-ninth month, LESSEE shall pay all monthly rent and charges
payable through the thirty-ninth month plus a termination privilege fee
equivalent to four (4) months’ rent.

LESSEE shall have the right to terminate the lease at any time after thirty-nine
(39) months, upon receipt by the LESSEE of at least ninety (90) days’ prior
written notice, subject to a pre-termination penalty as follows:

 

Date of Pre-termination

  

Equivalent rental

Anytime during Month 40 through Month 51    Four (4) months’ rent Anytime during
Month 52 through Month 63    Three (3) months’ rent

 

3) The first paragraph of Article 2 shall be amended to read as follows:

“RENT - The monthly rental shall be paid at the LESSOR’s office within the first
five (5) calendar days of each calendar month to which the rent corresponds,
without the need of demand. The LESSEE shall deduct and withhold the withholding
tax due on the monthly rental and remit the same to the Bureau of Internal
Revenue (BIR) in accordance with BIR regulations. The LESSEE shall submit to the
LESSOR a copy of the Certificate of Remittance of the withholding tax within
five (5) days from the time of payment of the tax to the BIR. Without prejudice,
however, to all other remedies of the LESSOR under the Contract, all unpaid
rentals and other charges which remain unpaid at the end of the month in which
they are due and after LESSOR has provided written notice to LESSEE shall, from
the first day of the next month, accrue interest at the rate of three percent
(3%) per month or the maximum prevailing interest rate by law, whichever is
higher. In addition, the LESSOR, at its option, may impose penalty of five
percent (5%) per month, on all unpaid charges.”

 

4) Article 3 shall be amended to read as follows:

“3. SECURITY DEPOSIT AND ADVANCE RENT - The LESSEE shall pay the LESSOR a
Security Deposit, as described in the Basic Lease Provisions, to serve as
security for the full and faithful compliance of each and every term, provision,
covenant, and condition of this lease as well as LESSEE’s monetary obligations
for unpaid rent and utilities and other dues, fees and charges after termination
or abandonment, and for the condition of the leased premises. The LESSOR shall
not be required to keep the Security Deposit from its general funds and the
LESSEE shall not be entitled to interest on such deposit. The Security Deposit
shall remain intact during the entire term of this lease and the LESSEE cannot
demand that it be applied as payment for any of its monetary obligations under
this Contract except as the settlement of all charges related to the leased
premises at the end of the lease. In the event the LESSEE satisfies the LESSOR
of its full and faithful performance and compliance with the provisions of this
lease as well as its monetary obligations for unpaid rent and utilities and
other dues, fees and charges and for the condition of the leased premises, the
Security Deposit shall be refunded to the LESSEE not later than sixty (60) days
after the termination or expiration of the lease term. The LESSEE shall
completely and satisfactorily vacate, deliver, and surrender the leased premises
in as good condition as it was prior to the lease except for depreciation due to
ordinary wear and tear, to the LESSOR. Requirements for LESSOR’s retaining any
of the Security Deposit are provided in the 3rd paragraph of Section IV of the
Basic Lease Provisions.

The Security Deposit and any unused Advanced Rent shall be returned by the
LESSOR to the LESSEE not later than sixty (60) days from the termination of this
Contract. The LESSEE’s liability for any breach of this Contract or for any
obligation for the leased premises shall not be limited to the amount of the
said Security Deposit.

In addition, the LESSEE shall pay the LESSOR an Advance Rent as described in the
Basic Lease Provisions. The said amount shall be applied to the rent for the
first number of months to which it corresponds or is equivalent.”



--------------------------------------------------------------------------------

5)

The 1st paragraph of Article 4(a) shall be amended to add the following as the
last sentence:

In the case of an inconsistency between the provisions of this GTC and the COL,
the terms and conditions of the COL shall prevail.

 

6)

The 2nd paragraph of Article 4(a) shall be amended to read as follows:

“LESSOR shall provide electricity and water (“Imperative Service”), either
through the service provider or via an alternative system, and security for the
premises with no failure in availability. Such connections shall be active and
operational an aggregate of 95% in any seven (7) day period. If LESSOR does not
meet these Imperative Service level standards, LESSEE may obtain alternate
services or terminate this Lease immediately upon written notice to LESSOR. Any
temporary interruption (for a period of 72 hours or less) in the Imperative
Services shall not be deemed as an eviction of the LESSEE, nor shall it relieve
the LESSEE of any obligation under this Contract through the date of
interruption, including the payment of rental nor subject the LESSOR to any
liability arising therefrom. However, LESSOR shall endeavor to use every effort
and diligence to restore promptly the facilities and services to their proper
functions and continuation of the interruption shall be reason for termination
of the Lease.

 

7)

The 2nd paragraph of Article 4 (b) shall be amended to read as follows:

“Utility meters shall be provided by the LESSOR. In the event of a meter
breakdown, the LESSOR shall repair or replace the meter at its sole expense
within a reasonable period from receipt by the LESSOR of a written request for
repair or replacement from the LESSEE, and the LESSEE undertakes to pay any and
all interim charges that may result therefrom.”

 

8)

The 6th paragraph of Article 4(b) shall be deleted in its entirety.

 

9)

The 1st paragraph of Article 5 shall be amended to read as follows:

“5. NATURE AND USE OF THE LEASED PREMISES AND USE OF COMMON AREAS - The leased
premises shall be used exclusively for purposes as agreed upon by the LESSOR and
LESSEE, and only under the name and style mentioned in the Contract. Should the
LESSEE change its name and style during the lease term but without changing its
kind of business and changing the purpose for which the lease was entered into,
the LESSEE shall provide the LESSOR pertinent documents to support said change
of name and style and the change of name and style shall not be considered to be
a breach of this lease. The use of the leased premises other than what is
previously agreed upon, whether temporarily or permanently, must be with the
prior written consent of the LESSOR, which shall not be unreasonably withheld;
otherwise, the LESSOR may, at its option and after written notice and a 30-day
period in which to cure, consider this Contract of Lease rescinded, without
resorting to court action, increase the rent or compel the LESSEE to stop the
new activities.”

 

10)

The 4th and 5th paragraphs of Article 5 shall be amended to read as follows:

“The LESSEE shall, at the commencement of the fit-out period of the premises and
at anytime thereafter, take preventive measures, as may be deemed necessary, to
forestall any damage to the leased premises other than wear and tear that is
ordinary for LESSEE’s business. The LESSEE undertakes to continue paying its
monthly rent to the LESSOR as provided in the lease should any alterations,
additions, improvements, installations or repairs within the premises be
undertaken unless the repair being undertaken is of such extent that the LESSEE
is unable to use the leased premises for the purpose for which it was leased as
determined jointly by the LESSOR.

The use and occupancy by the LESSEE of the leased premises shall include,
jointly with other lessees and unit owners, the use of common areas adjacent to
the leased premises and portion thereof in connection with others, necessary as
entrance to and exit from the leased premises, public toilet, and other
facilities as may be designated from time to time by the LESSOR, subject to
reasonable rules and regulations for the use thereof as prescribed from time to
time by the LESSOR. The lease does not extend to the outside portions of the
building corresponding to or opposite the leased premises nor to the corridors
and hallways within the building and no merchandise or property of the LESSEE
shall be placed therein except signage as may be agreed by the parties. Without
prejudice to the rights of the LESSOR in this Contract, the LESSOR may remove or
cause the removal of any object found outside of the leased premises and
remaining there for over 24 hours as described herein with costs chargeable to
the LESSEE, except if such objects are a cause of nuisance to the public or to
other tenants of the building, in which case the LESSOR need not wait 24 hours
before removing said object.”

 

11)

The 1st paragraph of Article 6 shall be amended to read as follows:

“6. SUBMISSION OF PLANS - Within the time mutually agreed by both parties, the
LESSEE shall submit the construction plan for the proposed installations,
improvements, lighting fixtures, floor covering, and other installations as may
be required by the nature and purpose of its business, and only after receipt of
LESSOR’s prior written approval of the said floor plan, which approval shall not
be unreasonably withheld, and submission to the LESSOR by the LESSEE of the
necessary construction



--------------------------------------------------------------------------------

bond, the amount of which shall be solely determined by the LESSOR, shall LESSEE
install and maintain said installations and improvements at its own expense. Any
subsequent additions, alterations or changes to the approved plans shall be made
only upon written consent of the LESSOR, which shall not be unreasonably
withheld. The LESSEE shall also be responsible for securing all the necessary
government permits or licenses as well as pay all taxes necessary for its
operations. The LESSEE shall furnish the LESSOR copies of the said permits and
licenses or any renewal thereof fifteen (15) days from the start of the LESSEE’s
business and every renewal date thereof as required by law. The LESSEE must make
a declaration of its maximum electrical load and enumerate thereat, in the
checklist provided by the LESSOR, the electrical fixtures, appliances,
equipment, facilities, etc.”

 

12)

The 3rd paragraph of Article 6 shall be amended to read as follows:

“Furthermore, the installation of additional plumbing, electrical
appliances/equipment, telephone and teletype in the premises shall be for the
account of and expense of the LESSEE, and only after obtaining the prior written
consent and approval of the LESSOR, which shall not be unreasonably withheld.
Such installation(s) should be made in such a way as not to cause damage to the
premises. Provided, however, that in the installation of additional electrical
appliances wherein extra electrical outlets will be needed, the LESSEE shall
first furnish the LESSOR with plans of such additional outlets for the LESSOR’s
prior written approval, which shall not be unreasonably withheld. The LESSEE
shall, at all times, cooperate with the LESSOR’s agent/representative in the
LESSOR’s regular inspection of the LESSEE’s electrical load. For this reason,
the LESSEE shall use only duly licensed electrician(s) who must ensure that the
additional load of current shall be within the capacity of the main switch of
the panel on the corresponding floor. The LESSEE further binds itself to comply
strictly with the requirements of the Fire Department and/or Government
Electrician. Any violation of this provision shall make LESSEE liable for
damages which may result directly or indirectly therefrom.”

 

13) Article 7 shall be amended to read as follows:

“ALTERATIONS, ADDITIONS, IMPROVEMENTS - The LESSEE shall not make any
alterations, additions or improvements without the prior written consent of the
LESSOR, which shall not be unreasonably withheld; Provided however, that all
such alterations, additions or improvements made by either party in or upon the
leased premises, except the movable furniture and fixtures put in at the expense
of the LESSEE and removable without defacing or impairing the property of the
LESSOR, shall remain upon and be surrendered with the premises as part thereof
upon termination of this lease without compensation to the LESSEE.”

 

14)

The following shall be added at the end of the 1st paragraph of Article 8:

“In any event, LESSOR shall provide no fewer than 36 designated parking spaces
for LESSEE and shall not relocate those spaces without providing 30 days’
written notice and relocating the spaces to an area no less desirable than the
original allocation. The LESSOR reserves the option to endorse or assign the
lease of slots to a third party car park management firm.”

 

15) The 1st paragraph of Article 9 shall be amended to read as follows:

“9. CARE OF THE LEASED PREMISES - The LESSEE shall, at his expense, maintain the
leased premises in a clean and sanitary condition, free from noxious odors,
disturbing noises or other nuisances and, upon the expiration of the lease,
shall return the premises and fixtures in as good condition as that in which
they were actually found at the beginning of the lease, ordinary wear and tear
excepted. The LESSEE shall not drive nails, screws, hooks or other abutments on
or into the walls frames or other portions of the premises outside the ordinary
course of business, including pictures, whiteboards, presentation screens, etc.
or in any manner deface or damage any part thereof. Any damage caused by the
LESSEE may be repaired by the LESSOR for the account of the LESSEE. The LESSOR
shall have the right to require the LESSEE to remove any display or promotional
matter, or any displayed merchandise which LESSOR reasonably and in good faith
considers to be improper or inappropriate for the general appearance or
presentation of the premises.

 

16)

The last sentence of the 3rd paragraph of Article 9 shall be amended to read as
follows:

“The LESSEE shall be responsible for the maintenance and repair of the leased
premises including plumbing and electrical fixtures within the premises.”

 

17)

The 5th paragraph of Article 9 shall be amended to read as follows:

“No machinery, office furniture, effects or other equipment, whether owned or
not owned by the LESSEE, may be brought into or out of the building without the
prior written approval of the LESSOR, which approval shall not be unreasonably
withheld. However, in case the LESSEE has any outstanding unsettled rent, dues
or other charges, the LESSOR reserves the right to withhold approval until such
outstanding amounts have been duly settled by the LESSEE.”



--------------------------------------------------------------------------------

18)

The 1st paragraph of Article 11 shall be amended as follows:

“11. INSURANCE - The LESSEE shall, at its sole cost and expense, purchase, and
during the entire term of this lease, keep and maintain any and all
installations and improvements on said leased property insured against
destruction or damage by fire, earthquake, war and extended coverage risks with
a reputable insurance company, in appropriate amounts as determined by LESSEE
and its insurers, designating the LESSOR as additional insured, the policy to be
delivered to the LESSOR not later than thirty (30) days from the date of this
Contract and will pay the premiums thereon at the dates and places that the same
are payable to insure coverage. In case of loss or damage, insurance proceeds
shall be used first for the purposes of restoration or reconstruction of the
improvements on the leased premises and the LESSOR’s liability shall be limited
to such insurance proceeds except when the loss or damage is due to the gross
negligence or intentional acts or omissions of LESSOR, its employees, officers,
agents and contractors. If complete loss or destruction shall occur during the
last year of the lease, the LESSOR shall have the option to call for a
renegotiation of the terms of this Contract. It shall also be the obligation of
the LESSEE to secure, at its expense, during the entire term of this lease,
property insurance coverage over all equipment, furniture and other movable
properties found inside the leased premises, which copy of the insurance policy
shall be furnished the LESSOR not later than thirty (30) days from the date of
this Contract.

 

19) Article 17 shall be amended as follows:

“ABANDONMENT OF LEASED PREMISES - If the LESSEE shall abandon or vacate the
premises or if the premises should remain unoccupied for a continuous period of
exceeding thirty-one (31) days at any time during the term of this lease and
fails to pay the corresponding rent, LESSOR may lease out the premises to other
persons or entities, and the LESSEE shall pay the appropriate Termination
Privilege plus a penalty equivalent to three (3) months’ rental. If abandonment
occurs prior to or on the 39th month of the lease, in addition to the
Termination privilege, the LESSEE shall also be liable for the rent and charges
through the 39th month. LESSEE hereby expressly appoints LESSOR or its duly
authorized representative as attorney-in-fact, with full power and authority to
padlock, break open, if necessary, enter the premises, inventory the LESSEE’s
properties and have them deposited elsewhere. Furthermore, should LESSOR make a
written demand to LESSEE for payment of unpaid rent, utilities, fees, dues and
other charges and LESSEE not make payment after thirty (30) days, and should the
Security Deposit be insufficient to satisfy LESSEE’s obligations to LESSOR for
rent, utilities, fees, dues and other charges, the LESSOR shall have the right
to retain any properties (such as but not limited to furniture and equipment,
but excluding those protected by intellectual property rights,) that is owned
outright by LESSEE as security for the payment of LESSEE’s obligations under
this Contract, which properties the LESSOR may, as LESSEE’s duly constituted
attorney-in-fact, dispose of and the proceeds thereof applied to satisfy
LESSEE’s unpaid obligations without prejudice to any action as may be
appropriate for the recovery of any deficiency. Property found within the leased
premises which the LESSEE does not own (i.e., is leased or financed) shall be
listed and certified by the LESSEE as such, which list shall be attached to the
Contract of Lease as Exhibit “B”, and the LESSEE shall present proof of such
claim, and which shall be updated on an annual basis. In no event shall LESSOR
have any security interest in or right to take, use, donate or sell any of those
properties listed in “Exhibit B”.

 

20) The following shall replace the second paragraph of Article 23:

“The LESSOR will indemnify and hold harmless the LESSEE from and against any and
all claims or demands by the LESSOR and third persons for loss of life, injury,
loss or damage to property resulting from any accident in the building or
occasioned by any nuisance made or suffered in the building, or by any fire
thereon or growing out of or occurring in, upon, or at the leased premises, by
the occupancy or use of the premises or any part thereof, whether wholly or in
part, caused by any act or omission of the LESSOR, its agents, contractors and
employees, or arising out of any accident on the premises occasioned by any
failure on the part of the LESSOR to maintain the building in a safe, sanitary
or secured condition or by reason of the LESSOR’s violation, non-observance, or
non-performance of rules, regulations, ordinances, laws and the condition of
this agreement concerning or affecting the building or the improvements thereon.
The parties agree that damage caused by or arising from the provision of
electricity , water and/or other utilities to the leased premises by third party
utility companies shall not be indemnified by LESSOR.

 

21) Article 24 shall be amended to read as follows:

“INJURY OR DAMAGE - The LESSEE hereby assumes full responsibility for any damage
which may be caused to the person or property of third persons while remaining
either casually or on business in any part of the leased premises and further
binds itself to hold the LESSOR free and harmless from any such claim for injury
or damage.

The LESSOR shall not be liable or responsible:

a) For the presence of bugs, vermin, ants, termites or any other insects or
pests in the leased premises caused by the gross negligence of LESSEE;

b) For any article delivered to or left with any of its employees;



--------------------------------------------------------------------------------

c) For any loss or losses that may be suffered by the LESSEE, its agents or
customers in the leased premises occasioned by theft, robbery or other crimes
except as may be occasioned by gross negligence or intentional acts or omissions
of LESSOR.

d) For any damage done or occasioned by, or arising from plumbing, gas, water
and/or other kinds of pipes, or the bursting, leaking or destruction of any
cistern, tank, wash stand, water closet, waste pipe or drainage or downspout
failure in, above, upon or about said leased premises, due to the acts or gross
negligence of the LESSEE or his employees, or representatives.

If the Premises are damaged by casualty, LESSOR shall promptly make the
reasonably necessary repairs and Rent shall equitably and proportionally abate.
If repairs cannot be substantially completed within ninety (90) days, LESSOR
shall notify LESSEE as soon as practical and either party may terminate this
Lease within thirty (30) days of such notice. LESSOR shall not repair/replace
property of LESSEE or others.

 

22) Article 25 shall be amended to read as follows:

“EXTRAORDINARY INFLATION - In case an extra-ordinary inflation of the Philippine
Peso should supervene during the term of this lease or its extensions or
renewal, the value of the currency at the time of the establishment of the
obligation shall be the basis of payment as provided for in Article 1250 of the
New Civil Code of the Philippines. In case of such eventuality, the LESSOR shall
have the option to adjust the monthly rent accordingly. The term “extraordinary
inflation” shall be conclusively presumed to have supervened if the exchange
rate of the Philippine Peso to the US Dollar which is fixed at P46.66 to the
US$1.00 at the time of execution of this Contract should increase by more than
fifty percent (50%) of exchange rate of the Philippine Peso to the US Dollar as
determined by the Central Bank Reference Exchange Rate within a six-month
period. The LESSOR shall exercise this option by giving written notice to the
LESSEE of the occurrence of the extraordinary inflation coupled with the demand
to pay the adjusted rent on the succeeding calendar month after receipt of
notice, which in no case shall be more than fifteen (15) days. If the LESSEE
does not accept the new monthly rent, the lease shall be deemed automatically
terminated upon the effectivity of the new Monthly Rent.

 

23)

The 2nd paragraph of Article 28 shall be amended to read as follows:

“If after due notice has been given to the LESSEE of the cancellation of the
lease, the latter fails to comply with the written demand of the LESSOR for the
return to it of the possession of the premises and the payment of the LESSEE’s
accrued obligations pursuant to the provisions of this agreement within thirty
(30) days from receipt of said written demand, or in the event the LESSOR should
exercise its right to enforce its preferred lien on the personal properties of
the LESSEE existing on the leased premises, or in the event of default or breach
by the LESSEE of any of the provisions herein contained and the LESSEE fails to
remedy said breach within thirty (30) days from receipt of the LESSOR’s written
demand, the LESSEE hereby empowers the LESSOR and/or its authorized
representatives to open, enter, occupy, padlock, secure, enclose, fence and/or
discontinue public utilities and otherwise take full and complete physical
possession and control of the leased premises without resorting to court action
subject to the provisions of Article 17 of the General Terms and Conditions, as
amended; to take inventory and possession of whatever equipment, furniture,
articles, merchandise, appliances, etc. may be found therein belonging to the
LESSEE, unauthorized subleases and/or other persons, as security for the payment
of the LESSEE’s obligation under this Contract, and to place them in the
LESSOR’s warehouse for safekeeping, charging to the LESSEE the corresponding
storage fees therefor; and in case the LESSEE or other owners thereof fail to
claim said equipment, furniture, articles, merchandise, appliances, etc. from
storage and liquidate any liability to the LESSOR within a period of thirty
(30) days from the date of the LESSOR’s taking possession of the leased premises
or of the LESSEE’s personal properties, to dispose of said property/properties
and to apply the proceeds thereof to whatever liability and/or indebtedness the
LESSEE may have to the LESSOR plus reasonable expenses for the sale, including
storage fees, without any prejudice to any action as may be appropriate for the
recovery of any deficiency. For purposes of this provision and other pertinent
provisions of this Contract, the LESSEE hereby constitutes the LESSOR and its
authorized representatives as the LESSEE’s attorneys-in-fact, and all acts
performed by them in the exercise of their authority are hereby confirmed. The
LESSEE hereby expressly agrees that any or all acts performed by the LESSOR, its
authorized agents, employees and/or representatives under the provisions of this
Article may not be the subject of any petition for a Writ of Preliminary
Injunction or Mandatory Injunction in court.

 

24) The last paragraph of Article 28 shall be amended to read:

“Each party or its representative certifies that he/she has read or caused to be
read to him/her the provisions of the foregoing Contract, receipt of a signed
copy of which is hereby expressly acknowledged by that party or its
representative and that he/she has fully understood the same.”



--------------------------------------------------------------------------------

25) Article 29 shall be amended to read as follows:

29. DEFAULT

a) In the event that either party has not performed an obligation under the
lease, this Contract or other rules or regulations, it shall have thirty
(30) days after receipt of written notice from the non-defaulting party to cure
the breach or it shall be deemed to be in default. The non-defaulting party
shall have the option to terminate the lease, seek legal relief or all of the
above.

In the case of Imperative Services under Exhibit A to the Lease and described
above, the cure period shall be 72 hours or the LESSOR shall be in default and
subject to termination without penalty or to the procurement of replacement
services at LESSOR’s sole expense.

b) In the event that LESSEE should default in payment of his monthly rentals
after the last calendar day of the month to which the rent pertains, as well as
payment of interests, penalties, fees, charges and any other monetary
obligations within the period provided herein, the LESSOR, without prejudice to
all other remedies in this Contract, shall give the LESSEE ten (10) days from
the last calendar day of the month to which the rent pertains to cure the
breach. Thereafter, without the LESSEE being able to cure said breach, the
LESSOR shall be authorized to padlock, close and take immediate possession of
the leased premises, and after due notice, the LESSEE hereby constitutes the
LESSOR his attorney-in-fact to sell all the properties of the LESSEE within the
premises, which proceeds will be applied to all the outstanding obligations to
the LESSOR;

c) In the fulfillment of obligations contained in this Contract which involve
the performance of an act or construction of a certain work or an obligation to
do and not to do, the LESSEE may cure or remedy any breach or failure to comply
within thirty (30) days from such breach.

In the event of default or breach of any of the conditions of this Contract and
after the lapse of the period specified in this section, or (i) even without
such breach or default, if the LESSEE abandons the premises and the improvements
thereon, or (ii) in case of non- operation for a period of one (1) month from
commencement date without payment of rent, the LESSOR may, at its absolute
discretion, declare this Contract canceled or terminated, without resorting to
court action, and require the LESSEE to vacate the premises. PROVIDED, however,
that in case of non-operation, abandonment or illegal detainer without prejudice
to the payment of penalty for such illegal detainer, the LESSEE hereby expressly
authorizes LESSOR as its duly authorized attorney-in-fact with full power and
authority to padlock, break open if necessary and enter into and take possession
of the premises for the protection of its interest therein and any action taken
or done therein by the LESSOR, its representatives and agents, shall not be a
cause for any legal action, be it civil or criminal, by the LESSEE. Delay in
recovery of possession shall not be deemed as a waiver of the right of the
LESSOR to recover possession of the premises.

If the LESSEE shall be dissolved, become bankrupt, insolvent or make an
assignment for the benefit of creditors of all or substantially all of its
assets or file any proceeding seeking any readjustment, arrangement,
postponement or condonation or reduction of LESSEE’s debts, liabilities, or
obligations, the LESSOR, at its sole option, may terminate this lease or require
the LESSEE to deposit, within ten (10) days after receipt of written notice, six
(6) months’ Rent as additional Security Deposit plus the amount equivalent to
the six (6) months utility charges and management dues. In the latter case, if
the LESSEE fails to comply with its obligation to give additional Security
Deposit and the amount equivalent to six (6) months utility charges and
management dues on such date specified by the LESSOR, the LESSOR shall
immediately terminate this lease without need of any notice to the LESSEE and
the LESSEE shall be subject to payment of the termination privilege fee for the
appropriate months in which the termination occurs, as set forth in the lease,
and such other unpaid charges. No penalty shall be charged in addition

If LESSOR shall default in the observance of any term, covenant or condition
hereof and fail to remedy or commence to remedy (and diligently pursue until
completion) such default within thirty (30) days after receipt of notice from
LESSEE, LESSEE may, but shall not be obligated, to cure such default and to
deduct the costs and expenses thereof from the Rent due hereunder, unless such
failure cannot with due diligence be cured within a period of thirty (30) days,
in which case, such failure shall not be deemed a default hereunder if LESSOR
proceeds promptly and with due diligence to cure such failure and diligently
completes the curing thereof within a reasonable time. Should LESSOR breach any
of the Imperative Service Levels under this lease and fails to cure such breach
within 72 hours, at LESSEE’s option, LESSEE may immediately terminate this Lease
without additional obligation other than for damage to the premises as set forth
above, or obtain replacement services at LESSOR’s sole expense.

Default shall automatically take place upon the failure of the defaulting party
to pay or perform any of its obligations during the time fixed herein for the
payment or performance of such obligation without necessity of demand or, if no
time is fixed, after ten (10) days from receipt of notice or demand from the
LESSOR. So that in the event that the defaulting party has not performed its
corresponding obligation under the Contract or other rules and regulations
within the period specified herein, and thus became in default, the
non-defaulting part shall have the option to terminate this lease, in addition
to the remedies afforded to the non-defaulting party under the Contract. For
purposes of default where demand or notice is required of the non-defaulting
party, the parties hereby expressly agree that notice addressed to the
defaulting party delivered at its office in the leased premises or at the
address stated in this Contract shall be considered as sufficient compliance of
the requirement of notice or demand.



--------------------------------------------------------------------------------

The acceptance by the LESSOR of arrears in rent or the penalty for late payment,
or extensions of payment shall not by itself be deemed a waiver by the LESSOR of
any breach by the LESSEE of any covenant or condition contained in this
Contract. Likewise, the acceptance of payment or performance of one or more
obligations by the defaulting party shall not be deemed a waiver by the
non-defaulting party of any breach by the defaulting party of any other covenant
or conditions contained herein. Silence on the part of the non-defaulting party
shall not also be considered as condonation or waiver of any breach or default
by the defaulting party of any covenant or condition of this Contract.

No waiver by the non-defaulting party of any of its rights under this Contract
shall be deemed to have been made unless expressed in writing and signed by the
non-defaulting party.

In case of cancellation or termination of this Contract due to default or breach
of its terms, the defaulting party shall pay all reasonable attorney’s fees,
costs and expenses of litigation that may be incurred by the non-defaulting
party in enforcing its rights under this Contract or any of its provisions, as
well as in the collection of all unpaid rents, fees, charges, taxes, assessments
and reimbursements which the non-defaulting party may be entitled to.”

 

26) The following shall be added to Article 33:

“33. OTHER PROVISIONS

a. no change

b. no change

c. no change

d. Mutual Indemnification. LESSEE shall indemnify, defend and hold harmless
(“Indemnify”) LESSOR from all third-party claims, liability or costs due to the
default, work, gross negligence, acts or omissions of LESSEE, its agents,
employees or visitors. Likewise, LESSOR shall Indemnify LESSEE from all
third-party claims, liability or costs due to the default, work, or gross
negligence, acts or omissions of LESSOR, its agents, employees or visitors.

e. The LESSOR undertakes to provide the LESSEE back up power supply through
generator set in the event of power interruption. Subject to force majeure, in
case the LESSOR fails to provide the LESSEE back up power supply for a
continuous period of three (3) days from the time the power interruption
occurred, the LESSEE shall be entitled to terminate this lease.”



--------------------------------------------------------------------------------

Exhibit A

ROBINSONS CYBERGATE PLAZA

CUSA COVERAGE

 

ITEM NO.

  

PARTICULARS

  

INCLUSIONS

I.    POWER, LIGHT & WATER    Covers Power and water of common areas such as
parking, ground, floor lobbies, equipment rooms, perimeter lighting, etc. II.   
MANAGEMENT FEES    Covers building Administration staff III.    CONTRACTED
SERVICES    3rd party contractors hired by RLC    Security Services    Covers
officers/duty guards    Janitorial Services    Covers regular cleaning of common
areas such as lobbies, elevators, common toilets, parking areas, fire exits,
etc.    Receptionist    Covers receptionist/s    Technicians    Covers
Operations and PM technicians    Pest Control    Pest control on common areas   
Garbage Hauling    Daily garbage collection by service provider IV.   
POSTAGE/TELEPHONE/MAILS    Building administrative expense like office telephone
service and cellphones, mailing of billings etc. V.    INSURANCE    Yearly Fire
Insurance and General Public Liability Insurance VI.    REPAIRS & MAINTENANCE   
   PM Supplies & Stocks       Electrical    Incidental items used by Operations
Technician for electrical use    Mechanical    Incidental items used by
Operations Technician for Mechanical use    Plumbing/Civil    Incidental items
used by Operations Technician for plumbing and civil uses    Electrical PM      
Busduct Retightening/Scanning    Done annually usually during Holy Week   
Switch Gear/ Substation    Done annually usually during Holy Week   
Synchronization Panels    Done annually usually during Holy Week    BMS
Maintenance    Quarterly Preventive Maintenance of Building Management    FDAS
Maintenance    System(BMS) Quarterly Preventive Maintenance of Fire Detection
and Alarm System (FDAS)    Mechanical PM       Elevator Maintenance    Monthly
preventive maintenance work by Service Contractor    Aircon - VRV System   
Quarterly cleaning of aircon units at Office Units    Genset Parts & Fuel   
Incidental items for replacement and regular stock of Diesel Fuel for Gensets.



--------------------------------------------------------------------------------

   Elevator Parts Contingencies    Stock parts for replacement of defective
parts    Aircon Parts Contingencies    Stock parts for replacement of defective
parts          Fire Pump System    Annual preventive maintenance work of Fire
Pump System          Other PM             Window Cleaning    Every other year   
      STP Water Analysis    Test water samples as required by DENR         
Chemicals for STP /Lubricants    Covers expenses on chlorines, caustic sodas and
lubricants of Sewerage Treatment Plant (STP)         
Cistern & Elevated Tank Cleaning    Done twice a year          Other Parts
Contingencies    Covers others not included in the above expenses       VII.   
SUPPLIES    Office supplies of Building Administration       VIII.   
REPRESENTATION    Includes representation expenses for such activities like
Annual Fire Drills, Bomb Threat drills and other expenses related with
Government Agencies       IX.    TRAVEL & TRANSPORTATION    Covers
transportation expense by staff in relation to their functions       X.   
MISCELLANEOUS    Cover expenses related to staff including trainings and
seminars       XI.    CONTIGENCIES    Provides additional budget for repair and
replacement of incidental items not covered in detailed budget

Note: In a single tenancy office floor wherein the tenant is given by BUILDING
MANAGEMENT an exclusive right to the common comfort rooms, lobbies and hallways
on the floor, the tenant shall be fully responsible for the maintenance,
cleaning and sanitation of the said areas.

IMPERATIVE SERVICES

Throughout the Lease Period, Lessor shall provide through a third party property
management firm properly trained engineering/operational support employees (the
“Building Management Team”) who will be available 24 hours a day. The Building
Management Team will be located either at the building; provided that if the
Building Management Team (or any portion of the team) is not located at the
building, Lessor shall use its best efforts to provide the Building Management
Team with such communication and back-up support as is necessary to ensure a
response time of approximately 15 minutes or less, subject to force majeure
events. The Building Management Team shall be trained with regard to the general
operation of the building including Lessor’s back-up power systems (including
operation of all generators and related systems), A/C systems, life safety and
security systems and the interaction of such systems with Lessee’s internal
systems. The Building Management Team shall establish and maintain an escalation
contact list for engineering and operational issues which cannot be addressed by
the team within prescribed time periods and such contact list shall be available
to the Building Management Team and Lessee at all times. The Building Management
Team shall be available to assist Lessee with occupancy issues that arise after
Regular Office Hours and holidays (such as, but not limited to, maintenance
trouble-shooting, back-up power operations, life safety and alarm systems,
security, etc.).